Per Curiam.
Mr. Justice Stone did not participate in the consideration of this cause. Mr. Justice Jackson, Mr. Justice Hays and Mr. Justice Alter are of the opinion that the judgment should be affirmed, whereas, Mr. Chief Justice Hilliard, Mr. Justice Moore and Mr. Justice Holland think that it should be reversed. The judgment, therefore, must be affirmed by operation of law because of an evenly divided court, and no good purpose would be *60served by a statement of the issues or the reasons for the conclusions of the several members of the court. Rule 118(f) R.C.P. Colo.
Judgment affirmed.